Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/04/2020 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Cleyet et al, US 20180321073 A1 teaches:
An oil tank of a turbine engine, particularly of an aircraft turbojet includes an external wall forming a generally curved main cavity. This cavity includes an arched sensor for electrically measuring the oil level, for example in a capacitive manner. Said arched sensor matches the curvature of the main cavity in order to be integrated therein. Sensor supporting arms distributed along the curvature of the arched sensor and/or an arched sleeve with an arched cavity receive the arched sensor. A turbine engine is provided with an oil tank, as well as a method for mounting a sensor in an oil tank. (abstract)
But fails to teach:
	a measurement system for measuring the level of liquid in the tank;
	wherein the measurement system comprises:

	a submersible portion along the internal surface of the external wall;

	a clearance separating the submersible portion from the internal surface;
	and
	a detector of liquid configured to emit a signal towards the submersible
portion through the clearance, said signal being modified by the presence of
liquid in the clearance.


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745